Citation Nr: 1623916	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-23 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to increased Dependency and Indemnity (DIC) benefits pursuant to 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.  He died in January 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Milwaukee Pension Center in Milwaukee, Wisconsin, which granted, in pertinent part, service connection for the cause of the Veteran's death and basic eligibility to Dependents' Educational Assistance.  In June 2011, the appellant initiated this appeal, arguing entitlement to increased DIC benefits pursuant to 38 U.S.C.A. § 1311(a)(2).  In August 2011, a statement of the case was issued, and the appellant filed a substantive appeal (VA Form 9) in September 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant requested a videoconference hearing with a Veterans Law Judge in her September 2011 Appeal to the Board (VA Form 9).  However, the record reflects that she was never scheduled for a hearing in connection with this appeal.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  To provide the appellant due process under the law, a remand of this matter to the RO for the requested videoconference hearing is warranted.


Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a videoconference Board hearing on the issue of entitlement to increased DIC benefits pursuant to 38 U.S.C.A. § 1311(a)(2).  The AOJ should properly notify the appellant and her representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

